            Case 1:16-cv-00259-KCD Document 127 Filed 06/11/21 Page 1 of 2




            IN THE UNITED STATES COURT OF FEDERAL CLAIMS
___________________________________
                                    )
HEALTH REPUBLIC INSURANCE           )
COMPANY,                            )
                                    )
                  Plaintiff,        )
                                    )
            v.                      ) No. 16-cv-259C
                                    )
THE UNITED STATES,                  ) Filed: June 11, 2021
                                    )
                  Defendant.        )
___________________________________ )

                                             ORDER

        On May 17, 2021, the United States Court of Appeals for the Federal Circuit issued its

opinion in Conway v. United States, No. 2020-1292, 2021 WL 1954841 (Fed. Cir. May 17, 2021).

The Dispute Subclass subsequently filed a Notice of Additional Authority (ECF No. 125), arguing

that the Conway decision resolves key disputes at issue in the Dispute Subclass’s Motion to

Dismiss the Government’s counterclaim (ECF No. 103). In response, the Government notes that

the Conway decision is not final, given that the period for filing a petition for rehearing en banc

runs through July 1, 2021, and requests it be given 14 days until after the Conway decision becomes

final to respond substantively to the Dispute Subclass’s Notice. ECF No. 126 at 1. If, however,

the Government files a petition and the Federal Circuit agrees to rehear Conway en banc, the

Government proposes the parties submit a joint status report concerning the status of the rehearing.

Id. at 2.

        Having considered the parties’ submissions, the Court GRANTS the Government’s

request. The Government shall file a response to the Dispute Subclass’s Notice by no later than

14 days after the mandate issues in Conway. Alternatively, if the Federal Circuit grants a petition
         Case 1:16-cv-00259-KCD Document 127 Filed 06/11/21 Page 2 of 2




for rehearing en banc, the parties shall file a joint status report within 14 days of the Circuit’s order

informing the Court of the status of the rehearing.

        SO ORDERED.


Dated: June 11, 2021                                    /s/ Kathryn C. Davis
                                                        KATHRYN C. DAVIS
                                                        Judge




                                                   2
